
	

113 S1168 IS: Restore Our Privacy Act
U.S. Senate
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1168
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2013
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Foreign Intelligence Surveillance Act of
		  1978 to limit overbroad surveillance requests and expand reporting requirements
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Restore Our Privacy
			 Act.
		2. Limiting overbroad
			 surveillance requestsSection
			 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) is
			 amended—
			(1)in subsection (a)(1), by striking to
			 protect against international terrorism or clandestine intelligence
			 activities, and inserting for an investigation concerning
			 international terrorism which investigation is being conducted by the Federal
			 Bureau of Investigation,;
			(2)in subsection (b)(2)(A)—
				(A)in the matter preceding clause (i)—
					(i)by striking a statement of facts
			 showing that there are reasonable grounds and inserting specific
			 and articulable facts giving reason;
					(ii)by inserting each of before
			 the tangible things;
					(iii)by striking are and
			 inserting is; and
					(iv)by striking to protect against
			 international terrorism or clandestine intelligence activities, and
			 inserting an investigation concerning international terrorism which
			 investigation is being conducted by the Federal Bureau of
			 Investigation,;
					(B)in clause (i), by adding or
			 at the end;
				(C)in clause (ii), by striking
			 or and inserting and; and
				(D)by striking clause (iii); and
				(3)in subsection (c)(1), after “the release of
			 tangible things.” by inserting For each tangible thing to be released,
			 the judge shall enter a finding that the Director of the Federal Bureau of
			 Investigation or the Director’s designee has presented specific and articulable
			 facts giving reason to believe that the thing is relevant to an authorized
			 investigation (other than a threat assessment) conducted in accordance with
			 subsection (a)(2) of this section to obtain foreign intelligence information
			 not concerning a United States person or an investigation concerning
			 international terrorism which investigation is being conducted by the Federal
			 Bureau of Investigation..
			3.Expansion of
			 reporting requirements under FISASection 502 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1862) is amended by striking subsections
			 (a), (b), and (c) and inserting the following:
			
				(a)On a semiannual basis, the Attorney General
				shall fully inform Congress concerning all requests for the production of
				tangible things under section 501, including with respect to the preceding
				6-month period—
					(1)the total number of applications made for
				orders approving requests for the production of tangible things under section
				501; and
					(2)the total number of such orders either
				granted, modified, or denied.
					(b)In informing Congress under subsection (a),
				the Attorney General shall include the following:
					(1)A description with respect to each
				application for an order requiring the production of any tangible things for
				the specific purpose for such production.
					(2)An analysis of the effectiveness of each
				application that was granted or modified in protecting citizens of the United
				States against terrorism.
					(c)In a manner consistent with the protection
				of the national security of the United States, the Attorney General shall make
				available to the public the information provided to Congress under subsection
				(a).
				.
		
